Citation Nr: 0020068	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1988.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a neuropsychiatric 
disability.  


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision declined to 
reopen a claim for service connection for neuropsychiatric 
disability.

2.  Evidence added to the record since the February 1994 
rating decision is significant, when viewed in conjunction 
with the evidence previously of record, and it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
neuropsychiatric disability.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. §§ 3.102, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  That 
standard was more stringent than that considered herein.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, in 
light of the favorable determination contained herein, no 
practical basis would be served by remanding the appeal to 
the RO for reconsideration under the less stringent standard.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  As such, the Board finds that the 
veteran is not prejudiced by the initial analysis of his new 
and material evidence claim under the new case law by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A February 1994 rating decision found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  That decision became final when the veteran did 
not file a notice of disagreement within one year of the date 
he was notified of the unfavorable determination.  See 38 
U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  In considering a request to 
reopen a claim, the additional evidence received since the 
last final denial of the claim on any basis is for 
consideration.  Evans v. Brown, 9 Vet.App. 27 (1996).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence of record at the time of the February 1994 rating 
decision included the veteran's service medical records, 
which include a diagnosis of rule-out 

schizophrenia in May 1988.  In June 1988, the veteran was 
hospitalized, with discharge diagnoses of mixed personality 
disorder with avoidant passive aggressive and paranoid 
traits.  The discharge summary provides that the veteran did 
not suffer from a mental disorder.  The veteran's July 1988 
report of separation medical examination provides diagnoses 
of adjustment disorder and personality disorder.  

Also of record at the time of the February 1994 rating 
decision were private medical records of treatment from June 
1989 to January 1993.  These reports reflected diagnoses of 
adjustment disorder with mixed disturbance of emotions and 
conduct, intermittent explosive disorder, rule out possible 
development of bipolar disorder, and personality disorder. 

Evidence received after the February 1994 rating decision 
includes a March 1989 VA outpatient medical record wherein it 
was noted the veteran reported a history of diagnosis of 
schizophrenia.  He was nonpsychotic on examination.  The 
reported diagnosis was schizophrenia.  A June 1989 private 
hospital summary provides a pertinent diagnosis of 
intermittent explosive disorder and rule-out possible 
development of bipolar disorder.  A June 1989 private 
outpatient treatment report provides the diagnosis rule-out 
schizophrenia disorder versus bipolar disorder.  Private 
treatment reports dated from July 1989 to March 1998 provide 
diagnoses of bipolar disorder, panic disorder, intermittent 
explosive disorder, and personality disorder.  An April 1998 
VA psychiatric report provides diagnoses of alcohol abuse, 
chronic PTSD, and schizoid personality disorder.  Duplicate 
private treatment reports were included.

Some evidence added to the record since the February 1994 
rating decision is new in that it was not previously of 
record.  It is also material to the veteran's claim for 
service connection for a neuropsychiatric disability.  The 
new evidence addresses what was missing at the time of the 
February 1994 rating decision, when considered with the 
record as a whole.  What was missing at the time of the 
February 1994 rating decision was evidence that the veteran 
currently had a non-developmental or non-constitutional 
psychiatric disorder. 

The various new private and VA post-service treatment records 
provide this evidence.  They show that the veteran currently 
suffers from acquired, non-developmental neuropsychiatric 
disability, diagnosed as bipolar disorder, PTSD, alcohol 
abuse and schizophrenia.  As a result, these medical records 
are probative of and material to the issue of whether the 
veteran has a current neuropsychiatric disability for 
purposes of VA compensation entitlement.  

In light of the above, the Board concludes that the newly 
submitted evidence is material so as to warrant reopening the 
previously denied claim for service connection for a 
neuropsychiatric disability.


ORDER

New and materiel evidence having been submitted, the appeal 
to reopen the veteran's claim for service connection for a 
neuropsychiatric disability is granted.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a neuropsychiatric has been reopened, 
the claim must be considered de novo, to include whether or 
not the veteran's claim for service connection for a 
neuropsychiatric disability is well-grounded under 38 
U.S.C.A. § 5107(a).  Winters, supra.  

Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the claim of 
entitlement to service connection for a 
neuropsychiatric disability, de novo, to 
include whether the reopened claim is 
well-grounded. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and ensure due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


